Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This action is in response to the applicant’s filing on February 14, 2022. Claims 1-20 are pending. 

Response to Amendment and Arguments
In respond to applicant's arguments based on the filed amendment with respect to 35 U.S.C. 102 rejections of said previous office action have been fully considered; however, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. US2016/0335892 (“Okada”) in view of Gross et al. USPN: 6,326,903 (“Gross”).

	Regarding claim(s)  1, 11. Okada discloses a vehicle, comprising: a controller of the vehicle, coupled to pedestrian trajectory and intersection signal detectors, and at least one imaging device and transceiver (FIG. 11 is an explanatory diagram of an embodiment of a travel scene to which the system for avoiding collision with the plurality of moving bodies according to the invention is applied, illustrating respective parameters and a positional relation between a local vehicle, an oncoming vehicle, and a pedestrian who crosses a road after the local vehicle makes a right turn at the intersection and para. 37, image recognition using the camera, the plurality of moving bodies (a vehicle, a pedestrian, and a light vehicle (bicycle)) around the vehicle 100), and 
configured to: responsive to detecting a pedestrian trajectory that proceeds into an intersection, detect an intersection signal state of intersection infrastructure (para. 41, para. 42, A road information processing means 62 acquires information on a planned travel of the local vehicle 100 from the road information around the local vehicle 100 or the map information. For example, as an embodiment of the invention, in a case where the local vehicle 100 performs a right/left turn operation at a certain intersection, there is acquired the information on the intersection where the local vehicle 100 makes a right/left turn. Examples of intersection/road information include the number of lanes of the road at the intersection, the road width, a crossing angle of the road, the number of lanes, a median width, a crosswalk width, a setback distance of the crosswalk from the intersection, and the presence/absence of a traffic signal.)
Okada does not explicitly disclose generate a signal change message when the signal state conflicts with the trajectory, and communicate the message to an intersection controller to command a signal change of the intersection infrastructure responsive to the trajectory.
Gross teaches another vehicle system and method and generate a signal change message when the signal state conflicts with the trajectory, and communicate the message to an intersection controller to command a signal change of the intersection infrastructure responsive to the trajectory (col. 4, lines 38-65, This operation is carried out to allow swift passage of the emergency vehicle (2) through a particular intersection controlled by the traffic signal control device. An emergency vehicle (EV) transceiver (1) is carried onboard emergency vehicles (2) (police, fire, ambulance and the like) and, when activated, broadcasts directional data preferably using a forward-directed electromagnetic (EM) beam (3) to the traffic signal (4) equipped with a traffic signal (TS) transceiver (5). The directional information is then relayed to the traffic signal control mechanism (6), which commands the traffic signal (4) to go into a "preemptive" mode favoring a particular EV approaching the intersection).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Okada by incorporating the applied teaching of Gross to reduce the risk of vehicle to pedestrian collision at an intersection.

Regarding claim(s) 2, 12. Okada in view of Gross further teaches the controller further configured to generate the signal change message to include an intersection state change request that commands the intersection controller to generate an intersection signal state according to the pedestrian trajectory (col. 4, lines 38-65, This operation is carried out to allow swift passage of the emergency vehicle (2) through a particular intersection controlled by the traffic signal control device. An emergency vehicle (EV) transceiver (1) is carried onboard emergency vehicles (2) (police, fire, ambulance and the like) and, when activated, broadcasts directional data preferably using a forward-directed electromagnetic (EM) beam (3) to the traffic signal (4) equipped with a traffic signal (TS) transceiver (5). The directional information is then relayed to the traffic signal control mechanism (6), which commands the traffic signal (4) to go into a "preemptive" mode favoring a particular EV approaching the intersection).

Claims 3-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. US2016/0335892 (“Okada”) in view of Gross et al. USPN: 6,326,903 (“Gross”) further in view of Raamot US2016/0027300 (Raamot).

Regarding claim(s) 3-10 and 13-20. Okada further teaches the controller further coupled to a vehicle trajectory detector configured to predict: one or more of host and other vehicle trajectories (abstract, e.g. planned path of the local vehicle and the predicted path of the first moving body is reached, and a second intersection time, at which a second position of intersection between the planned path of the local vehicle and the predicted path of the second moving body is reached, are calculated, and on the basis of the difference between the first intersection time and the second intersection time, the deceleration relative to the first moving body and the second moving body is changed), and at least one avoidance zone circumscribing obstacles detected in the one or more host and other vehicle trajectories (FIG. 9 is a diagram of an embodiment illustrating a flow of the entire process relating to the collision avoidance with respect to a plurality of moving bodies according to the invention); and the pedestrian trajectory and intersection signal detectors further configured to: detect at least one of a crosswalk and a crosswalk signal state (para. 77, e.g. a position where the crossing pedestrian walking on the crosswalk intersects with the local vehicle 100 can be set. A specific example of the intersection/road information described above is illustrated in FIG. 8.), and responsive to detecting the pedestrian trajectory proceeding into the crosswalk, and the at least one avoidance zone including the pedestrian trajectory and intersecting the one or more host and vehicle trajectories (para. 10, e.g. he first moving body and a second moving body having a path in which a position intersecting with the travel path of the local vehicle is farther than a position where the path of the first moving body intersects with a path of the second moving body are detected, a first intersection time at which the first moving body arrives at a first intersection position where a planned path of the local vehicle intersects with a predicted path of the first moving body, and a second intersection time at which the second moving body arrives at a second intersection position where the planned path of the local vehicle intersects with the predicted path of the second moving body are calculated.), 
generate an external vehicle audiovisual alert (para. 45, e.g. an alarm signal is output to a warning means and the display means 68 in order to call a driver's attention. Alternatively, a control content calculated for the collision avoidance is informed in advance as an alarm. Since a content of an avoidance operation and a warning are displayed for the driver, the driver is able to be effectively prompted for an appropriate preparation before the collision avoidance control means 66 performs a command for the collision avoidance.)
Okada does not explicitly disclose generate and communicate to the intersection controller, the signal change message.
Gross teaches another vehicle system and method and generate a signal change message when the signal state conflicts with the trajectory, and communicate the message to an intersection controller to command a signal change of the intersection infrastructure responsive to the trajectory (col. 4, lines 38-65, This operation is carried out to allow swift passage of the emergency vehicle (2) through a particular intersection controlled by the traffic signal control device. An emergency vehicle (EV) transceiver (1) is carried onboard emergency vehicles (2) (police, fire, ambulance and the like) and, when activated, broadcasts directional data preferably using a forward-directed electromagnetic (EM) beam (3) to the traffic signal (4) equipped with a traffic signal (TS) transceiver (5). The directional information is then relayed to the traffic signal control mechanism (6), which commands the traffic signal (4) to go into a "preemptive" mode favoring a particular EV approaching the intersection.) 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Okada by incorporating the applied teaching of Gross to reduce the risk of vehicle to pedestrian collision at an intersection.
Okada also silent to command the intersection controller to generate an intersection audiovisual alert according to the pedestrian trajectory.
Raamot teaches another vehicle system and method with an intersection controller to generate an intersection audiovisual alert according to the pedestrian trajectory (para. 383, The alarm may include text, for instance, that reports the recommended signal timing change and the policy that would be violated by making that change. As a result of the alarm, the traffic engineer can decide whether to permit the change and may communicate remotely with the traffic controller 210 to effectuate the change. In other embodiments, the traffic controller 210 can override the policy and make the change in addition to or instead of sending an alarm.).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Okada by incorporating the applied teaching of Raamot to reduce the risk of vehicle to pedestrian collision at an intersection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571 272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRUC M DO/Primary Examiner, Art Unit 3666